Citation Nr: 1644371	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran requested a hearing before the Board of Veterans' Appeals (Board), and this hearing was scheduled for September 2011.  However, in an August 2011 letter the Veteran informed the Board that he would not be appearing.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702 (e) (2015).

The Veteran's claims, to include a claim for service connection for an acquired psychiatric disorder, were remanded in July 2014.  In a January 2015 rating, entitlement to service connection for an Posttraumatic Stress Disorder (PTSD) was granted and the Veteran's rating for residuals of prostate cancer was increased to 60 percent from the date of service connection.  A September 2016 informal hearing presentation indicated that the grant of service connection for PTSD was a full grant of benefits on appeal with regard to that issue.  Concerning the development required for the claim of an increased initial rating for prostate cancer residuals, such has been accomplished and the case has been returned to the Board for further appellate adjudication. 


FINDING OF FACT

The Veteran does not have renal dysfunction due to his residuals of prostate cancer. 


CONCLUSION OF LAW

The Veteran's residuals of prostate cancer do not warrant an initial rating in excess of 60 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.115a, 4.115b, Diagnostic Code 7528 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.
Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Under 38 C.F.R. § 4.115b, Code 7528, for prostate cancer, a 100 percent rating is assigned following cessation of surgery, chemotherapy, or other therapeutic procedure and shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the cancer is rated based on residuals of voiding dysfunction or renal dysfunction, whichever is the predominant disability. 

Initially, the Board notes that the Veteran's residuals of prostate cancer have been rated based on residuals as voiding dysfunction.  
Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated as urine leakage, frequency or obstructed voiding.  A 20 percent evaluation is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 

In regards to urinary frequency, 38 C.F.R. § 4.115a  states that a 10 percent evaluation is warranted for daytime voiding interval between two and three hours; or awakening to void two times per night.  A 20 percent evaluation is warranted for daytime voiding interval between one and two hours; or awakening to void three to four times per night.  A 40 percent evaluation is warranted for daytime voiding interval less than one hour; or awakening to void five or more times nightly. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Private treatment records indicate that the Veteran was diagnosed with prostate cancer in 2006.

The Veteran filed a claim for service connection for prostate cancer in September 2009.  

In November 2009, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's PSA was undetectable.  The examiner indicated that there were no urinary symptoms, no urinary leakage, no history of recurrent urinary tract infections, no obstructed voiding and no renal dysfunction and no renal failure.  The bladder, anus and rectal walls and urethra exams were normal.

In September 2010, the Veteran was afforded a VA examination.  The examiner indicated that there were no urinary symptoms, no urinary leakage, no history of recurrent urinary tract infections, no obstructed voiding and no renal dysfunction and no renal failure.  The bladder, anus and rectal walls and urethra exams were normal.

A September 2011 statement from a private examiner indicates that the Veteran has incontinence.

In October 2014, the Veteran was afforded an additional VA examination.  The examiner indicated that the Veteran's cancer was in remission and that there was no record of him receiving VA treatment for such condition.  The Veteran's voiding dysfunction caused urinary leakage which required absorbent materials being changed more than four times per day; did not require an appliance; and caused nighttime awakening to void 3 to 4 times.  Additionally, the Veteran had marked urinary hesitancy, a markedly weak stream, and a markedly decreased force of stream.  There were no recurrent infections and no renal dysfunction.  The Veteran's testosterone was normal, indicated by October 2014 testing.  The examiner noted that the Veteran claimed fatigue and weakness due to lack of testosterone.  The examiner noted that the Veteran's testicles were not impacted by his prostate cancer or treatment for such condition, the Veteran has normal strength, and his testosterone level was not low on objective testing.

As the record does not show that he has renal dysfunction, discussion of a potentially higher rating based on renal dysfunction is not necessary.  Additionally, the Veteran is already being compensated for erectile dysfunction separately under the provisions of Special Monthly Compensation under 38 U.S.C.A. § 1114 (k) from his date of claim for service connection for prostate cancer.

The Board finds that the Veteran's current disability rating of 60 percent for voiding dysfunction, the highest available for such disability, fully contemplates the severity of the Veteran's residuals of prostate cancer and that there is no higher rating available utilizing a different diagnostic code when considering the Veteran's specific residuals of prostate cancer.  Thus, a higher rating is not warranted.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain a manifestation of the service-connected residuals of prostate cancer, to wit renal dysfunction, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability and there is no indication of hospitalization or unemployability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 60 percent for prostate cancer is denied.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


